     Globix Corporation
2200 West Park Drive
Westborough, Massachusetts 01581

February 12, 2007

Mr. Eric J. Sandman
Senior Vice President and Chief Financial Officer
Globix Corporation
2200 West Park Drive
Westborough, MA 01581

          Re: Severance

Dear Eric:

          This letter is being provided to you as a binding commitment
undertaken by Globix Corporation (the “Company”) to provide you with the payment
of severance upon the occurrence of certain events. Pursuant to the unanimous
approval by the Compensation Committee of the Company’s Board of Directors, you
shall receive a severance payment equal to one year’s base salary in the event
that (i) you are actually or constructively terminated from employment with the
Company without cause within one year following a Change of Control of the
Company, as defined in the Company’s 2003 Stock Option Plan; or (ii) you are
required to relocate your primary place of business to a location further than
sixty (60) miles outside of Westborough, Massachusetts. For purposes of the
severance payment contemplated hereby, one year’s base salary shall consist of
your annual salary as in effect immediately prior to the Change of Control.
Constructive termination shall consist of a diminution of responsibilities and a
substantial decrease in compensation. The period of exercisability for all
options held by you that are exercisable upon a termination of employment
described in clauses (i) or (ii) above shall be six months following the date of
such termination of employment.

[continued on next page]

--------------------------------------------------------------------------------



          This letter shall be binding upon and inure to the benefit of the
undersigned parties and their respective successors and assigns. Please indicate
your agreement to the terms of this letter between you and the Company by
executing a copy of this letter and returning the same to me.

  Very truly yours,    GLOBIX CORPORATION                By: /s/Kurt J. Van
Wagenen                         Name: Kurt J. Van Wagenen    Title: President &
Chief Executive Officer 


Accepted and agreed as of the 12th day of February, 2007

By: /s/Eric J. Sandman                
Name: Eric J. Sandman
Title: Senior Vice President and Chief Financial Officer

-2-

--------------------------------------------------------------------------------